 

Case 2:21-cr-00022-Z-BR Document 81 Filed 07/30/21 Pageiofi PagelD 197

  
  

 
    
   

U.S. DIST
NORTHERN pie

  

CT COURT
N DISTRICT Op a
FILED © "'*4s

   

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

    
   
 

  

AMARILLO DIVISION K. Us. DISTRICT COUR
UNITED STATES OF AMERICA §
Plaintiff,
v. 2:21-CR-22-Z-BR-(2)
JAIME RIVERA
Defendant. ;

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 15, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.
Defendant Jaime Rivera filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that
the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Jaime Rivera was knowingly and voluntarily entered; ACCEPTS the
guilty plea of Defendant Jaime Rivera; and ADJUDGES Defendant Jaime Rivera guilty of Count
Seven in violation of 18 U.S.C. § 1708. Sentence will be imposed in accordance with the Court’s

sentencing scheduling order.

SO ORDERED, July 30, 2021. My aihmai

MATZHEW J. KACSMARYK

UNIZED STATES DISTRICT JUDGE

 
